DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the collection tank" in line 11.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-10, 14-15,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auvray (FR434719).

Regarding claim 1, Auvray discloses a de-icing liquid 4recovery system comprising:
A deicing liquid recovery unit moveable in a first direction
A collection tank (not shown, invention drawn to a removal device when product cannot remain on streets or be placed in pipes or public drains, therefore a collection element is inherent) (column 1 lines 1-8),
Wherein the recovery unit comprises
A rotatable brush (4)
A baffle (6)
A collection tray (7)  fluidly connectable to the collection tank, wherein the rotatable brush is arranged to sweep a surface such that materials resting on the surface is forced over the baffle and into the collection tray
Wherein a first conveyor (8) is arranged in said collection tray (7) and arranged for moving materials swept into the tray in a direction perpendicular to the first direction towards an exit port
A second conveyor (9) for transporting the collected materials from the collection tray (7) to the collection tank

Regarding claim 4, the rotatable brush is a horizontal axis cylindrical brush having a horizontal rotational axis.

Regarding claim 7, an upper edge of the baffle is located at a height above th3e external bottom of the collection tray (Figure 1).

Regarding claim 8, the system is capable of being used as a deicing liquid recovery unit (a spout for supplying liquids to the surface is disclosed).

Regarding claim 9, the system is capable of being coupled to a vehicle.

Regarding claim 10, Auvray discloses a method comprising:
Moving a rotational brush over a surface in a first direction
Sweeping materials comprising one or more of deicing or anti icing liquid, water, ice, snow and gravel from the surface into a collection tray over a baffle by rotating said rotatable brush
Moving materials swept into the collection tray in a second direction perpendicular to the first direction towards an exit port for removal of the collected material
Transporting collected materials from the exit port to the collection tank


Regarding claims 14-15, the system can be used for recovering deicing liquids from deicing surfaces.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5-6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auvray (FR434719).

Regarding claims 2, 3, 5, 11, 12,  Auvray discloses the invention as described above, but fails to disclose an intermediate conveyor or the exit port from the collection tray being arranged through a front wall of the collection tray or the collection tray arranged in front of the brush.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the exit port on the front of the collection tray, place the collection tray in front of the brush and/or to add an intermediate conveyor as it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  Depending on the logistics and the geometry of the system, the skilled person in conveying materials will always plan the conveyor system accordingly without any inventive step.

Regarding claims 6 and 13, an external bottom side of the collection tray is arranged at a height between the surface and the height of the horizontal axis of the cylindrical brush.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See multiple Vanderlinden references that show the baffle/conveyor system located in front of the brush.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671